Title: Lawrence T. Dade to James Madison, 22 June 1829
From: Dade, Lawrence T.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    O Ct. H
                                
                                22nd June 1829
                            
                        
                        
                        Not without humiliation in my own feelings, and no ordinary effort of moral courage, I have for the first
                            time in my life applied for office of emolument; up to this time all I have sought has been at the hands of the People—or
                            military preferment. Having reason to believe, that the office of Auditor in the U S Treasury Department would become
                            vacant in some short time, I have applied to the President for the appointment, in that event; and now, with much
                            hesitation, ask of you a letter to the President saying of my character, and qualifications, what you feel at liberty to
                            do should it comport, with your sense of propriety, and not conflict, with any rule you may have accepted, relative to the
                            many applications upon the same subject, with, which you must have been annoyed. The enclosed letters of The Honble. Wm C
                            Rives P P Barbour and Genl Porterfield, who have had a better opportunity of knowing me may serve to strengthen, any
                            favourable impression, you may entertain towards me. Please return them with any thing you may
                            feel justified in writing; to the Post office here, to morrow or next day should opportunity occur.
                            From conversation with the President and others at Washington I know a letter from you would be particularly available,
                            should the contingency happen upon which my application is made With great respect Yr Friend & Obt Srt
                        
                        
                            
                                Law. T Dade
                            
                        
                    